Citation Nr: 1640708	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  10-13 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for reflex sympathetic dystrophy (RSD).

2.  Entitlement to a rating in excess of 30 percent for right ulnar and lateral cutaneous nerve neuropathy.

3.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the medial epicondyle, right humerus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1963 to March 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2009 and September 2012 rating decisions by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).  In November 2013 a videoconference hearing was held before the undersigned; a transcript is in the record.  In February 2014, the Board remanded these matters.  

[Although the RO implicitly reopened the claim of service connection for RSD (by considering it on the merits), as there was a prior final denial of the claim the Board must address whether new and material evidence to reopen the claim has been received to establish its jurisdiction to review the merits of the claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issue is characterized accordingly.]

The issues of service connection for RSD (on de novo review) and regarding the rating for right ulnar and lateral cutaneous nerve neuropathy are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed June 1998 rating decision denied the Veteran service connection for RSD, based essentially on a finding that such disability was not shown. 

2.  Evidence received since the June 1998 rating decision tends to show the Veteran has RSD that is related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for such disability; and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's right humerus fracture residuals are manifested by no more than slight limitation of motion and pain; there is no evidence of malunion or nonunion.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for RSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  A rating in excess of 10 percent for residuals of a fracture of the medial epicondyle of the right humerus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (Code) 5201, 5202, 5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify regarding the increased rating claim was satisfied by a December 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Inasmuch as this decision grants the benefit sought (by finding new and material evidence has been received), there is no reason to belabor the impact of the VCAA on that matter.  Any notice or duty to assist omission is harmless.  

The Veteran's service treatment records (STRs), VA and private medical records have been secured.  He was afforded adequate VA examinations to assess the severity of his right shoulder disability.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the November 2013 hearing, the undersigned identified the issues, and the Veteran was advised of what remains necessary to substantiate the claims.  A deficiency in the conduct of the hearing is not alleged.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in May 1969 he was hospitalized after he was apparently thrown out of a jeep.  He had an open wound of the right forearm with pain in the region of the right elbow.  The diagnoses were chip fracture, right medial upper epicondyle of the humerus and laceration of the right forearm.  There is no diagnosis of RSD in the STRs.  On December 1970 service separation examination, neurological evaluation was normal.  

On February 1978 VA hospitalization, it was noted that the Veteran's right arm was cooler and cyanotic.  It was stated he had undergone a stellate block.  The diagnosis was RSD.  

On February 1978 VA neurological examination, medical history noted included that lysis of adhesions of the right ulnar nerve above the elbow was performed in 1977.  After he returned to work, he developed pain in several fingers and said he noticed warmth and a difference in color of his right hand.  He stated a physician told him he might lose use of the right arm.  He then went to a neurosurgeon who told him he had sympathetic nerve dystrophy.  He subsequently went to another private facility and was again told he had sympathetic nerve dystrophy.  A nerve study at Johns Hopkins showed overactive sympathetic nerves.  The Veteran stated he could not feel the pinprick over the right hand or forearm up to above the elbow.  The examiner noted that this was at variance with all the information related to ulnar nerve involvement, and suggested there was a large functional element.  He was concerned because of the nonphysiologic sensory changes.  The examiner said there was no dystrophy, but there might be sympathetic irritation.  The diagnoses were right arm sympathetic irritation, questionable, and conversion hysteria, questionable.  The examiner indicated the diagnoses were extremely tentative.  

An undated VA orthopedic consultation report, apparently received in May 1981, notes that RSD was a likely explanation for the Veteran's condition, but the symptoms suggested more of a systemic etiology for the neuropathy. 

In July 1981, L.B. Barnett, M.D., stated the Veteran was diagnosed as having RSD by 1977.  Dr. Barnett's examination was largely non-physiologic.  He stated there was an overwhelming functional component to the Veteran's rather mild organic disease.  

On May 1997 VA neurology examination, it was noted the Veteran had a non-focal neurologic examination.  The examiner stated there was no objective neurologic dysfunction.

On May 1997 VA muscles examination, the examiner concluded there was no clinical evidence or criteria to maintain a diagnosis of RSD.

A June 1997 addendum to a VA joints examination shows that the examiner stated the electromyogram and nerve conduction studies revealed diagnostic evidence of symmetric sensory and motor peripheral neuropathy with a superimposed right median nerve entrapment of the wrist.  This finding was compatible with carpal tunnel syndrome, but there was no evidence of an ulnar nerve entrapment.  The examiner stated this finding argued against a diagnosis of RSD, and commented that the Veteran met no criteria for such diagnosis.  

A June 1998 rating decision denied the Veteran service connection for RSD, finding that there was no confirmed diagnosis of RSD.  He was notified of the determination, and did not appeal it.

Evidence received subsequent to the June 1998 rating decision includes private and VA medical records.  

On February 2009 VA joints examination, the Veteran reported his right elbow was worse, with increasing loss of use.  It was noted that the Veteran is right-handed.  Examination found that flexion of the right elbow was 0 to 125 degrees, extension was 0 to 90 degrees, pronation was 0 to 80 degrees and supination was 0 to70 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations following three repetitions of motion.  There was pain on motion of the right elbow.  The diagnosis was medial epicondyle fracture, resolved.  Mild degenerative joint disease of the right elbow was noted.  It was also noted the condition had significant effects on the Veteran's usual occupation, and resulted in problems lifting, carrying and reaching.  The examiner stated that it was unlikely that the Veteran would be able to perform heavy strenuous physical work, especially work requiring prolonged or repetitive use of the right upper extremity.  

VA outpatient treatment records show that in May 2009, the Veteran stated he had right shoulder pain daily.  Examination found good range of motion of the shoulder.  In August 2009, forward flexion of the right shoulder was from 0-170 degrees with pain and abduction was from 0-100 degrees.  There was no swelling or erythema.  He received an injection to the right shoulder.  He again complained of right shoulder pain about one week later.  Forward flexion was to 90 degrees.  

Private medical records were received in February 2010.  In February 1994 it was noted that the Veteran had a history of RSD and ulnar nerve palsy related to an injury in 1969.  He also reported a 1981 injury involving his neck and upper arm.  On examination he reported decreased sensation to light touch throughout the right arm and hand.  The examiner stated he could not explain the Veteran's numbness completely and said it might be on the basis of some chronic residual neuropathic involvement from earlier injuries.  

Additional private medical records were received in April 2010.  In May 1996, the Veteran was evaluated for chronic pain by J.R. Bellor, M.D.  He reported pain in both arms, both legs, the neck, low back and various joints, described as a shooting pain with associated with numbness and tingling.  He likened the pain to that which he had with right arm RSD following a 1969 injury.  The examiner commented that he did not think the Veteran had bilateral upper and lower reflex dystrophies in both arms and both legs.  He did not think the Veteran had radiculopathies into both arms and both legs.  He thought the Veteran simply had chronic pain.  

Also received in April 2010 was a report dated in August 1996 from J. Collins, D.O.  He noted the Veteran had seen another physician who said the Veteran did not have any clinical evidence of RSD, and he concurred with this assessment.  He said the Veteran had chronic pain involving all his extremities.  The Veteran said he felt there was a shooting quality on occasion into the arms and legs.  

On July 2010 VA peripheral nerve examination, the Veteran reported pain in his right arm into the shoulder, and said it was getting worse.  He said he had numbness and paresthesias.  Muscle atrophy was noted as the right biceps was 2 centimeters smaller than the left.  The diagnosis was RSD of the right upper extremity.  The etiology was noted to be right arm trauma in 1969.  The examiner noted no opinion was given regarding whether the Veteran's RSD was related to service since the STRs were not provided.  The examiner indicated the Veteran would have problems lifting, carrying and reaching.

In September 2010, the Veteran's records were sent to a VA medical provider for an opinion concerning whether the Veteran had RSD of the right upper extremity.  The consulting provider noted he reviewed the Veteran's records.  The diagnoses were chronic neuropathy of the right ulnar nerve and lateral cutaneous nerve and chronic pain syndrome.  The provider stated that the information in multiple surgical and postoperative reports, along with the findings of the examination did not paint a picture of RSD.  It was noted that the current atrophy of the Veteran's right arm was most likely due to elective reduced use of the limb due to his condition.  It was also noted that STRs showed the Veteran had two surgeries on his right elbow.  The first, in August 1970, removed a bone chip and moved the ulnar nerve; this greatly improved his symptoms.  He developed pain again in 1977 and underwent a second surgery in September 1977.  An electromyogram was normal.  The surgeon found scar tissue had grown over the ulnar nerve.  He removed it, and the Veteran's symptoms improved greatly.  The opinion provider stated it was most likely as not that the Veteran's current right arm symptoms are from chronic neuropathy of the right ulnar nerve and lateral cutaneous nerve, rather than from RSD.  He added that the April 1996 report from Dr. Collins suggested that RSD was mentioned because that is what the Veteran reported to the physician that it was the condition he had.  Finally, it was noted that the electromyogram in 1997 was reviewed by the examining physician who stated that the criteria for a diagnosis of RSD were not met.

VA outpatient treatment records show that in May 2011, the Veteran had good range of motion of the right shoulder with relatively minimal pain.  He complained of chronic right shoulder pain in December 2011.  It was noted he had full range of motion.  

On review of the Veteran's records in June 2012, a VA physician concluded that his complaints of sympathetic dystrophy of the right arm and shoulder are at least as likely as not incurred in or caused by the jeep accident in service.  He noted that the STRs show the Veteran sustained a fracture of the right upper extremity.  He referred to the statement from Dr. Barnett indicating that RSD had been diagnosed by 1977, and noted that the Veteran had undergone transposition of the right ulnar nerve with subsequent re-exploration.  He explained that this indicated that at one time or another the Veteran had suffered trauma to the upper extremity, which goes along with the development of RSD.  The physician concluded that considering the documented trauma the Veteran had to the right upper extremity, his surgeries and history of pain involving the right upper extremity, it stood to reason that his RSD was related to the jeep accident in service.  
Another VA medical opinion was obtained in September 2012.  It was noted there were extensive treatment records for right arm pain/numbness/tingling.  The examiner noted he reviewed the Veteran's records.  He concurred with the opinions of Drs. Collins and Bellor, as well as the 2010 VA medical opinion, to the effect that there is not enough clinical evidence to support a diagnosis of right arm RSD.  

On February 2015 VA shoulder examination, the Veteran reported he had right shoulder pain and stiffness.  All motions of the right shoulder were reported to be normal.  Forward flexion was 0-180 degrees; abduction was 0-180 degrees; and external and internal rotations were 0-90 degrees.  There was pain with all motions.  Right shoulder tenderness and crepitus were noted.  The Veteran was able to perform repetitive use testing with no additional functional loss or limitation of motion.  The examiner was unable to say whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time.  He noted that the Veteran had not had a recent session of repeated use over time prior to the examination.  Muscle strength testing was 4/5.  There was no muscle atrophy.  It was noted that the Veteran had acromioclavicular joint arthritis, and there was tenderness to palpation of the acromioclavicular joint.  The Veteran did not have loss of head, nonunion or fibrous union of the humerus, and did not have malunion of the humerus.  The diagnosis was degenerative arthritis, status post right arm fracture.  It was noted the Veteran was best suited for sedentary work.  

In 2016, the Board referred the Veteran's records to a VA physician for an opinion.  In June 2016, the VA physician noted that the Veteran fractured his right shoulder in November 2006 when he fell from a ladder.  He stated that his current problems with the right elbow could not be considered as a development or progression of degenerative arthritis related to his injury in service.  

New and material 

When there is a final rating decision on a claim of service connection, such claim may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low" threshold standard requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As is noted above, a June 1998 rating decision denied service connection for RSD based essentially on a finding that such disability was not shown.  For evidence received since then to pertain to an unestablished fact necessary to substantiate the claim, it would have to tend to show the Veteran has RSD (related to his service).  The evidence received since the June 1998 rating decision includes private and VA medical records, and medical opinions from VA physicians.  While there are some opinions that question the existence of RSD, in June 2012 a VA physician concluded the Veteran has RSD related to his service.  This evidence suggests a link between the Veteran's acknowledged jeep accident in service and an existing RSD and raises a reasonable possibility of substantiating the claim.  Accordingly, the additional evidence is both new and material, and the claim of service connection for RSD may be reopened.

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

This analysis is undertaken with consideration of the possibility that staged ratings may be warranted for different time periods, if warranted by facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A 40 percent rating is warranted for limitation of (major extremity) arm motion to 25 degrees from the side.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted.  When motion is limited to the shoulder level, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, Code 5201.

Other impairment of the major extremity humerus warrants an 80 percent rating when there is loss of head of humerus (flair shoulder).  A 60 percent rating is warranted for nonunion (false flail joint), and a 50 percent rating is warranted if there is fibrous union.  A 30 percent rating is warranted for recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements or for malunion with marked deformity.  A 20 percent rating is warranted for recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level.  A 20 percent evaluation may also be assigned for malunion of the humerus with moderate deformity.  38 C.F.R. § 4.71a, Code 5202.

A 20 percent rating is warranted for dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula of the major extremity with loose movement.  A 10 percent rating is warranted for nonunion without loose movement or for malunion.  38 C.F.R. §  4.71a, Code 5203.

Normal range of motion of the shoulder is: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

The Board notes that there are few times in the record when the range of motion of the Veteran's right shoulder was recorded.  In March 2009, the range of motion was described as good.  He had minimal limitation of motion on forward flexion of the right shoulder in August 2009, but one week later, forward flexion was to only 90 degrees.  He again had full range of motion in December 2011.  The February 2015 VA examination was the next time a range of motion study was performed.  At that time, the Veteran had full range of motion of the right shoulder with pain.  In addition, he was able to perform repetitive use testing, without any additional functional impairment.  Similar findings were noted on February 2015 VA examination.  It was again noted that the Veteran had full range of right shoulder motion.  Although there was pain on all movements of the shoulder, he was able to perform repetitive use testing without any change in range of motion.  The examiner specifically noted that the Veteran did not have malunion with moderate or marked deformity (required for a 20 percent rating under Code 5202).  While there is a 2009 notation of a solitary finding of limitation of forward flexion of the shoulder to 90 degrees, such finding does not identify a distinct period of time during which impairment shown warranted a staged increased (to 20 percent) rating under Code 5201.  The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the schedular criteria for a rating in excess of 10 percent for the residuals of a right humerus fracture.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but found that all identified symptoms and impairment associated with the Veteran's right humerus fracture are encompassed by the criteria for the schedular rating assigned.  He has not alleged any manifestations or functional impairment of function that are not encompassed by the schedular criteria for the current rating.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the record does not suggest, nor has the Veteran alleged, that his service connected right humerus fracture prevents him from being gainfully employed; there is no indication in the record that by virtue of this disability he is rendered incapable of gainful employment.  Notably, the February 2015 VA examiner found that the disability was not inconsistent with sedentary employment.  Accordingly, the matter of entitlement to a TDIU rating is not raised in the context of the instant claim for increase.


ORDER

The appeal to reopen a claim of service connection for RSD is granted.

A rating in excess of 10 percent for residuals of a fracture of the medial epicondyle of the right humerus is denied.


REMAND

In light of the determination that new and material evidence has been received to reopen the claim of service connection for RSD, additional development is necessary.  As is noted above, there are conflicting medical opinions in the record regarding the existence and etiology of RSD which must be reconciled.  

The matter of the rating for right ulnar and lateral cutaneous nerve neuropathy is inextricably intertwined with the claim of service connection for RSD, and consideration of that matter must be deferred pending resolution of the service connection for RSD claim.

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and/or treatment he has received for right arm neuropathy/RSD since 2015, and to submit authorizations for VA to secure complete records from all private providers of such treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.  

2.  Thereafter, the AOJ should arrange for a neurological examination of the Veteran to establish whether he has (or exclude) a diagnosis of RSD (related to his service).  His entire record must be reviewed by the examiner in conjunction with the examination, and any studies deemed necessary must be completed.  Upon review of the record and examination and interview of the Veteran, the examiner should:

(a) Opine whether it is at least as likely as not (a 50% or higher probability) that the Veteran has RSD and, 

(b) If so, opine whether it, at least as likely as not, is related to his service/injuries sustained therein.

The examiner must include rationale with all opinions.

3.  The AOJ should then review the expanded record, arrange for any further development suggested by the record (e.g., a contemporaneous examination to assess the nature and severity of the Veteran's right upper extremity neurological disability, particularly if he is found to have RSD related to an injury in service) and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


